           Case 2:21-cv-00449-RFB-EJY Document 16 Filed 08/04/21 Page 1 of 1




 1
 2
 3
 4
                                 UNITED STATES DISTRICT COURT
 5
                                         DISTRICT OF NEVADA
 6
 7   DEBRA PERRY,
                                                              Case No. 2:21-cv-00449-RFB-EJY
 8           Plaintiff(s),
                                                                             Order
 9   v.
                                                                        [Docket No. 15]
10   THE ASNY COMPANY,
11           Defendant(s).
12          Pending before the Court is Defendant’s status report seeking an extension of time to file
13 dismissal papers following the settlement reached at the early neutral evaluation. Docket No. 15.
14 As an initial matter, requests for relief must be presented in the form of a stipulation or a motion.
15 Local Rules 7-1(a), 7-2(a). Although the Court will entertain the request submitted in the form of
16 a status report in this instance, it may not do so in the future. In addition, the status report seeks a
17 60-day extension to the deadline for dismissal papers without providing any meaningful
18 explanation as to why such a lengthy period is required for what should be a routine matter. See
19 Docket No. 15 at 1. The Court will allow a 14-day extension based on the circumstances presented.
20          Accordingly, the request for extension within the status report is GRANTED in part and
21 DENIED in part. The deadline for dismissal papers is EXTENDED to August 17, 2021.
22          IT IS SO ORDERED.
23          Dated: August 4, 2021
24                                                                 ______________________________
                                                                   Nancy J. Koppe
25                                                                 United States Magistrate Judge
26
27
28

                                                      1
